NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5552-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTHONY S. CLARK,

     Defendant-Appellant.
_____________________________

                    Argued June 5, 2019 – Decided June 26, 2019

                    Before Judges Nugent and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 15-05-1172.

                    Lauren Stephanie Michaels, Assistant Deputy Public
                    Defender, argued the cause for appellant (Joseph E.
                    Krakora, Public Defender, attorney; Lauren Stephanie
                    Michaels, of counsel and on the brief).

                    Caroline C. Galda, Special Deputy Attorney
                    General/Acting Assistant Prosecutor, argued the cause
                    for respondent (Theodore N. Stephens, II, Acting Essex
                    County Prosecutor, attorney; Caroline C. Galda, of
                    counsel and on the brief).
PER CURIAM

      Defendant Anthony S. Clark appeals from a judgment of conviction for

third-degree possession of a controlled dangerous substance (CDS), N.J.S.A.

2C:35-10(a); third-degree possession of a CDS with intent to distribute, N.J.S.A.

2C:35-5(a)(1); and second-degree possession of a CDS with intent to distribute

within 500 feet of a public park, N.J.S.A. 2C:35-7.1(a). He also challenges his

sentence. We affirm.

      We take the following facts from the record. Late in evening of January

22, 2015, West Orange Police Department detectives Wilfred Jiroux and Rory

Kearns were patrolling westbound on Park Avenue. They observed a two-door

black Acura in front of them pull over to the right-hand side of the roadway

without signaling. The officers pulled alongside the car, and noticed the driver's

side rear window was shattered and had pry marks around the window frame.

The officers stopped the vehicle on the northbound side of Main Street near the

intersection of Park Avenue.

      As he approached the vehicle, Jiroux noted the scent of "raw marijuana"

emanating from the car. He asked defendant, the vehicle's sole occupant, for his

license and vehicle registration. The registration showed the car was registered




                                                                          A-5552-16T4
                                        2
to defendant's sister, Tiesha Clark. 1 Defendant signed a consent form permitting

officers to search his person and the vehicle.

      The vehicle search revealed a switch concealed in the dashboard vent on

the passenger side of the vehicle, unusual wiring on the floorboard, and modified

steel plates on the driver and passenger sides of the vehicle's backseat. A K-9

unit drug-sniffing dog alerted to the area of the steel panel on the passenger side

rear seat. A weapon-sniffing dog also alerted to the car. Defendant was arrested

and the vehicle was impounded.

      A search of defendant revealed $3100 in cash, consisting of three $100

bills, ten $50 bills, one-hundred and thirteen $20 bills, three $10 bills, one $5

bill, and five $1 bills.   Officers opened the steel compartment on the rear

passenger side of the vehicle with a crow bar and recovered nine bags of crack

cocaine, and ten bags of powder cocaine weighing approximately thirteen grams.

The bags were individually wrapped and stamped with green dollar signs.

Officers also recovered mail belonging to defendant from the visor and the

backseat of the car.




1
  We utilize Tiesha's first name because she shares a common surname with
defendant. We intend no disrespect.
                                                                           A-5552-16T4
                                        3
      Tiesha told police the car was a birthday gift from her grandfather. She

stated defendant drove it on a regular basis.

      In May 2015, a grand jury indicted defendant on the three aforementioned

counts. On March 3, 2016, Andre Thompson, Tiesha's on-and-off boyfriend,

submitted an affidavit claiming the car and the cocaine belonged to him.

Thompson appeared before a grand jury in October 2016, which declined to

indict him.

      Defendant's case was tried before a jury. The State adduced the testimony

of Jiroux. It also called Sergeant Reginald Holloway from the Essex County

Prosecutor's Office Narcotics Task Force, who was qualified as an expert in

street-level narcotics without objection. He testified regarding the packaging

and marking of the drugs, the use of concealment traps in vehicles, and the

significance of large sums of cash consisting of bills of mostly smaller

denominations in drug distribution cases. He stated the number of $20 bills was

significant and consistent with "illegal distribution." He explained the steel

panels in the vehicle were compartments typically utilized to conceal contraband

and the money sign stamp on the bags was a type of trademark used by drug

distributors.




                                                                        A-5552-16T4
                                        4
        The State also called Leonard Lepore, the West Orange Municipal

Engineer. He explained the methodology used to determine that defendant's car

was within five-hundred feet of Lafayette Park. He testified the area in front of

137 Main Street, West Orange, where defendant's car was stopped, was within

five-hundred feet of Lafayette Park, which is located "at the southwest corner of

the intersection of Main Street and Park Avenue[.]" Lepore was not cross-

examined.

        Tiesha testified for the defense. She claimed she lied to police when she

stated the car was a gift from her grandfather and that defendant regularly used

it. She claimed the car belonged to Thompson, and that he purchased it and

drove it regularly. As a result of her testimony, the trial judge conducted a

Gross2 hearing and determined the State could use her prior inconsistent

statement pursuant to N.J.R.E. 803(a)(1)(A) as material evidence.

        Thompson also testified for the defense. He claimed he bought the car

himself and asked Tiesha to register it in her name because he did not have a

driver's license. He claimed the seller of the vehicle volunteered that it was

equipped with a trap and showed him how to operate it. Thompson testified that

at the time of defendant's arrest, the cocaine was in the driver's side trap. When


2
    State v. Gross, 121 N.J. 1, 15-17 (1990).
                                                                          A-5552-16T4
                                         5
the State confronted him with evidence the drugs had been found in the

passenger side trap only, Thompson claimed the police removed the drugs from

the driver's side without logging it into evidence.

      Thompson also claimed there were approximately fifteen to twenty bags

of cocaine in each trap, divided equally in powder and crack cocaine form. His

testimony contradicted his grand jury testimony, in which he stated there were

a total of six or seven bags of cocaine in the vehicle. Thompson also told the

grand jury the packages contained no markings, but testified at trial they were

marked with green dollar signs.

      The prosecutor addressed Thompson's testimony during the State's

summation:

             [PROSECUTOR:] I want to break this down by dates.
             The affidavit, March 3rd, 201[6]. Andre Thompson,
             "My car. My trap. My drugs." He was never charged
             with any crime on March 3rd, 201[6]. October 19th,
             when . . . Thompson testifies in a prior legal proceeding
             . . . "My car. My drugs. My traps." The Essex County
             Prosecutor's Office never charged him with a crime.

                    He testified yesterday, in front of all of you, that's
             the third time he's under oath. "My car. My drugs. My
             traps." [H]e is still not charged with any crime. Now,
             why? I think we all know why. How many times did
             he get on that stand and lie to all of you yesterday? Not
             once, not twice, it was at least a dozen times. That car
             isn't his. Doesn't know anything about anything. That's
             why he's not charged. There's a reason why he's not

                                                                             A-5552-16T4
                                          6
charged. And ladies and gentlemen, I submit that . . .
Thompson knows he will not be charged for the crime.
And remember, . . . the defendant is like a brother. He's
like family. So if . . . Thompson knows he's not going
to get charged, then he might as well just come in and
keep[] . . . saying the same lines. Make . . . up the same
story to try and help out his brother and the family. . . .

[DEFENSE COUNSEL]: Judge . . . I'm going to object
to, "He knows he's not getting charged." How does he
know that from the evidence in this case?

[PROSECUTOR]: Judge, it's a reasonable inference
based upon —

THE COURT: It's . . .

[PROSECUTOR]: — the evidence in this case.

THE COURT: — an inference upon what he just
established on not being charged earlier. It's for the
jury to accept it, or to reject it.

[PROSECUTOR]: He knows he's not being charged
because he's testified three times under oath, and he's
never been charged. Because everything that comes out
of his mouth is a bold faced lie.

       Now, I want to get into these lies. It's . . .
Thompson's car, it's his trap, it's his drugs. Remember
when he testified about purchasing that car with the
trap? He goes, "I'm driving, I see this black Acura."
And I go, "Well, how did you know there was a trap in
it?" His response was, "The guy knew what I was
about." So you're telling me that someone who's selling
this black Acura, sees . . . Thompson. "Oh, Mr.
Thompson. You look like a drug dealer. By the way,
there's two traps in the back seat that come along with

                                                              A-5552-16T4
                            7
this black Acura. You know, you hit the lottery today.
You know, you look like a drug dealer, and it just so
happens I have two traps in the back of my car. You
know, have a good day, thanks for the money." He
testified to that.

        The exterior of the vehicle. Remember I was . . .
asking . . . Thompson about the exterior of the vehicle.
I go, "Did you — do you remember anything out of the
ordinary about the outside of the vehicle?" I was
referring to . . . his broken windshield. He had no idea
what I was talking about, until I showed him a picture.
And then his response was, "Oh yeah, . . . I locked
myself out of the car. I broke the window to get my key
to get back in the car." Well, the window is still intact.
So if he was locked out, clearly he didn't get his key.
What did he think, he'd just punch the windshield to get
his key out? It's a lie. He saw the picture, he made up
a lie right on the stand.

       How about the inside of the car, referring to the
questions about the actual trap. He said, . . . "It was
like, you just pick it up. It was as simple as picking it
up." That's what he said about the trap. Now, at that
prior legal proceeding when . . . Thompson testified on
October 19th, 2016, he didn't mention the switch. He
didn't mention the wiring for that trap. . . .

      Now, let's talk about the questions that were
posed in regards to the crack cocaine. . . . Thompson
yesterday goes, "The crack cocaine was in the rear
driver's side." . . . And pretty much the only consistent
thing that he said with his prior testimony on October
19th, he said the same thing, driver side. So six months
ago it's driver side, yesterday driver side
compartment. . . . Top portion. That is the . . . rear
passenger side compartment. And . . . the rear


                                                             A-5552-16T4
                            8
passenger side compartment [is] where the drugs were
found. . . .

       So while . . . Thompson was consistent with what
side the drugs were on, he's wrong. He doesn't know
where the drugs are located in his own car. Doesn't that
bother anyone? It gets better. I go, "What was the
quantity of the drugs in your car?" He goes, "[fifteen]
to [twenty] bags on the passenger side. [Fifteen] to
[twenty] bags on the driver side." . . . And then I
confronted him with his testimony on October 19th, and
I go, "Didn't you . . . testify on October 19th, that it was
six or seven bags?" He said, "Yeah."

        . . . "The cops must have stole[n] my crack
cocaine." You can't make this stuff up. . . . And ladies
and gentlemen, I submit if the officers arrest the
defendant with possession of crack cocaine, why would
they take crack cocaine away from him? That helps him
out. . . . That doesn't make any sense. . . .

        Taking it a step even [further], . . . Thompson
testified that he had [thirteen] grams of crack cocaine
in his car. Well, the police stole your crack cocaine,
wouldn't it be more than [thirteen] grams? He couldn't
even follow up with his own lie. If he followed up . . .
on his own lie, he would have said, "I have [thirteen]
grams. The officers stole crack cocaine, so it's actually
. . . less. . . . It should have been more because crack
cocaine was stolen." He didn't say that. He said
[thirteen] grams. The point is, he lied. He couldn't even
follow up on his lie. . . .

      . . . Yesterday, . . . Thompson testified that, "Yes,
there were green dollar signs on my crack cocaine."
And then I presented him with his grand jury testimony
six months ago. And I go, "Isn't it fact that six months
ago you said there were no markings on your crack

                                                               A-5552-16T4
                             9
             cocaine?" "Yes." That's another lie. . . . Maybe he
             learned that when he went to [defense counsel]'s
             office. . . .

             [DEFENSE COUNSEL]: . . . Judge, objection. What is
             that suppose[d] to mean?

      The judge overruled the objection. He stated the "bottom line is, . . . the

inference is, after the defendant, his sister, and . . . Thompson got together, that

that's when things changed." Also, the prosecutor clarified his comments for

the jury when he resumed the summation and stated they were not intended to

imply misconduct by defense counsel.

      The jury convicted defendant on all counts. At his sentencing, the State

requested the maximum penalty of ten years with five years of parole

ineligibility. Defendant argued for a six-year sentence with three years of parole

ineligibility.

      The trial judge addressed defendant's history in detail. He noted defendant

answered "no" when asked if he had a substance abuse problem, yet he had been

part of an Intensive Supervision Program in a treatment center. The judge stated,

"for somebody his age, [defendant] has a significant history concerning how

many convictions he has and . . . how many [convictions] he has in a certain

period of time." He added:



                                                                            A-5552-16T4
                                        10
                      In 2005, it was not just the possession with intent
               to distribute, third degree. He also had a conviction of
               third degree unlawful possession of a weapon, a
               firearm, a gun. He also had a fourth degree possession
               of [an] illegal [ammunition] magazine. . . . [In] 2007,
               it was not just one count possession with intent to
               distribute narcotics. I have that it was three separate
               counts within a thousand feet of a school. [In]
               2010, . . . possession of CDS [for] which he received a
               four-year state prison term.

                     So he had the benefit of probation and parole.

      The judge found no mitigating factors, and found aggravating factors

three, six, and nine applied.        The judge concluded there was a high risk

defendant would commit another offense because he had been arrested eleven

previous times in a ten-year period. In the six-year period between 2004 and

2010, defendant incurred three disorderly persons convictions and three

indictable convictions, including a firearms offense. The judge explained in

detail that defendant's testimony was not credible. He concluded there was a

need to deter defendant from committing future offenses because he continued

to reoffend.

      The judge merged count one with the second count and concluded:

               The aggravating factors outweigh the nonexistent
               mitigating factors. And I also find that aggravating
               factor number six . . . is significant, in that . . . it is a
               fact that every two to three years . . . defendant is
               picking up another indictable offense for narcotics.

                                                                               A-5552-16T4
                                           11
                    . . . On count two . . . , which is third degree
             possession with intent to distribute [CDS], defendant
             is—extended term [eligible], which makes it a second
             degree, . . . defendant is committed to the custody of
             the Commission of the Department of Corrections for a
             period of eight years with four years of parole
             ineligibility. [The court] did not give [defendant] the
             ten with five. But it is eight with four because
             [defendant was] working, [he has] a strong family
             behind [him] and [he has] children that [he was]
             supporting.

On count three, the judge sentenced defendant to eight years with no parole bar

to run concurrent with the sentence on count two.

       Defendant raises the following points on appeal.

             POINT I – THE CONVICTION FOR POSSESSION
             WITH INTENT WITHIN 500 FEET OF A PUBLIC
             PARK MUST BE VACATED BECAUSE THE STATE
             FAILED TO PROVE AN ELEMENT OF THE
             OFFENSE–THAT THE POSSESSION OCCURRED
             WITHIN 500 FEET OF A PUBLIC PARK. (NOT
             RAISED BELOW).

             POINT II – THE DRUG-DISTRIBUTION EXPERT'S
             TESTIMONY VIOLATED THE HOLDINGS IN
             BOTH STATE V. SIMMS [3] AND STATE V. CAIN[4]
             BY OPINING DIRECTLY ON THE DEFENDANT'S
             GUILT, IMPROPERLY INVADING THE JURY'S
             EXCLUSIVE DOMAIN AS FACTFINDER, AND
             BOLSTERING THE STATE'S FACT EVIDENCE,
             REQUIRING REVERSAL. (NOT RAISED BELOW).

3
    224 N.J. 393 (2016).
4
    224 N.J. 410 (2016).
                                                                       A-5552-16T4
                                      12
POINT III – THE PROSECUTOR COMMITTED
MISCONDUCT WHEN HE: (1) ARGUED IN
SUMMATION THAT THE THIRD-PARTY-GUILT
SUSPECT WOULD NOT FACE CHARGES FOR THE
DRUGS AT ISSUE IN THIS CASE, WHICH HE
ADMITTED TO POSSESSING, BECAUSE THE
PROSECUTOR THOUGHT HE WAS LYING; AND
(2)  DENIGRATED    THE   DEFENSE    BY
SUGGESTING THAT CONSISTENCY IN THE
DEFENSE WITNESSES' TESTIMONY WAS DUE
TO IMPROPER CONDUCT IN PRE-TRIAL
PREPARATIONS.

POINT IV – THE FAILURE TO CHARGE THE JURY
ON THIRD-PARTY GUILT DENIED [DEFENDANT]
DUE PROCESS AND A FAIR TRIAL. (NOT RAISED
BELOW).

POINT V – THE CUMULATIVE EFFECT OF THE
ERRORS EXPLAINED IN POINTS II-IV DENIED
DEFENDANT A FAIR TRIAL. (NOT RAISED
BELOW).

POINT VI – A REMAND FOR RESENTENCING IS
REQUIRED BECAUSE THE JUDGE DOUBLE-
COUNTED, ERRED IN FINDING AND WEIGHING
AGGRAVATING AND MITIGATING FACTORS,
AND IMPOSED THE MAXIMUM PAROLE BAR
WITHOUT PROVIDING A BASIS FOR DOING SO.

    A.    The Judge Erred In Imposing The
    Maximum Parole Bar On Count Two Without
    Providing Any Justification For Doing So.

    B.   The Judge Erred In Finding And Weighing
    Aggravating And Mitigating Factors, And In
    Improper Double-Counting.


                                                   A-5552-16T4
                     13
                   C.    Because Of The Errors Explained Above,
                   Which Resulted In An Excessive And Unduly
                   Punitive Sentence, The Case Should Be
                   Remanded For Resentencing.

                                        I.

      Points I, II, and IV of defendant's brief raise issues for the first time on

appeal. As to the first point, he contends Lepore's testimony failed to prove

defendant was within five-hundred feet of a public park, which is an essential

element of N.J.S.A. 2C:35-7.1.        On the second point, defendant claims

Holloway's testimony improperly offered an opinion as to defendant's guilt. In

the fourth point, defendant argues the trial judge's failure to sua sponte charge

the jury on third-party guilt denied him due process and a fair trial.

            It is a well-settled principle that our appellate courts
            will decline to consider questions or issues not properly
            presented to the trial court when an opportunity for such
            a presentation is available "unless the questions so
            raised on appeal go to the jurisdiction of the trial court
            or concern matters of great public interest."

            [Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234
            (1973) (quoting Reynolds Offset Co., Inc. v. Summer,
            58 N.J. Super. 542, 548 (App. Div. 1959)).]

"Generally, an appellate court will not consider issues, even constitutional ones,

which were not raised below." State v. Galicia, 210 N.J. 364, 383 (2012)

(citations omitted).


                                                                          A-5552-16T4
                                       14
       Defendant neither objected to Lepore's testimony nor did he cross-

examine him. Jiroux's testimony offered ample evidence regarding the location

of the stop and Lepore's testimony regarding the methodology of determining

the location of the stop in relation to the park was unrebutted. For these reasons,

this argument lacks merit. R. 2:11-3(e)(2).

       Holloway's testimony did not constitute plain error. "Testimony in the

form of an opinion or inference otherwise admissible is not objectionable

because it embraces an ultimate issue to be decided by the trier of fact." N.J.R.E.

704.   However, "[e]xpert testimony that 'embraces an ultimate issue to be

decided by the trier of fact,' N.J.R.E. 704, is not admissible unless the subject

matter is beyond the ken of the average juror." Simms, 224 N.J. at 403 (quoting

State v. Nesbitt, 185 N.J. 504, 515-16 (2006)). An expert may not express an

opinion regarding a defendant's guilt or innocence and may not opine as to a

defendant's state of mind. Cain, 224 N.J. at 426-28. However "[q]uestions can

incorporate the evidence of record, such as the quantity of drugs, packaging

materials, scales, and money discovered, and the expert can render an opinion

on their significance in a drug-distribution operation." Id. at 429.

       Holloway expressed no opinion on defendant's state of mind or his guilt.

The purpose of his testimony was to explain to the jury the significance of the


                                                                           A-5552-16T4
                                       15
sums of money and denominations discovered in defendant's possession as they

relate to CDS distribution.

      The trial judge was not required to charge the jury on third-party guilt. A

defendant has a right to introduce evidence of third-party guilt, however, "a

defendant's proofs must be capable of demonstrating 'some link between the

third-party and . . . the crime.'" State v. Cotto, 182 N.J. 316, 332-33 (2005)

(quoting State v. Koedatich, 112 N.J. 225, 301 (1988)).

      Thompson's testimony did not require the judge to sua sponte charge the

jury on third-party guilt because each of the charges against defendant included

an element of possession. Thompson did not testify he was in possession of the

drugs when defendant, as the sole occupant of the vehicle, was arrested. For

these reasons, the argument lacks merit.

                                       II.

      Defendant argues the prosecutor committed misconduct during the

summation because he denigrated the defense and told jurors Thompson was not

charged because he lied about the ownership of the car and the drugs. Defendant

claims Thompson's testimony was credible and the trial judge erred when he

concluded the jury could infer that he was not charged because he had lied about

his involvement in the case.      Defendant argues the combination of the


                                                                         A-5552-16T4
                                      16
prosecutor's statements and the judge overruling defendant's objection sealed

Thompson's lack of credibility in the jury's mind. He asserts there was no

testimony to support the prosecutor's discussion of Thompson's testimony before

the grand jury. Additionally, he argues the prosecutor committed misconduct

by suggesting impropriety on the part of Tiesha, Thompson, and defense

counsel.

      "[I]t is exclusively within the province of the jury to find fact and evaluate

witness credibility[.]" State v. Feaster, 156 N.J. 1, 81 (1998). "Prosecutors are

afforded considerable leeway in closing arguments as long as their comments

are reasonably related to the scope of the evidence presented." State v. Frost,

158 N.J. 76, 82 (1999) (citing State v. Harris, 141 N.J. 525, 559 (1995)).

Prosecutors "are duty-bound to confine their comments to facts revealed during

the trial and reasonable inferences to be drawn from that evidence." Id. at 85

(citing State v. Marks, 201 N.J. Super. 514, 534 (App. Div. 1985)).

      During summation, a prosecutor may not "make inaccurate legal or factual

assertions[.]" Ibid. "It is improper for a prosecutor to express his personal

opinion on the veracity of any witness." State v. Rivera, 437 N.J. Super. 434,

463 (App. Div. 2014) (citing State v. Marshall, 123 N.J. 1, 154 (1991)).

"[P]rosecutors are not permitted to cast unjustified aspersions on the defe nse or


                                                                            A-5552-16T4
                                       17
defense counsel." State v. Negron, 355 N.J. Super. 556, 577 (App. Div. 2002)

(alteration in original) (quoting State v. Smith, 167 N.J. 158, 177 (2001)). "They

may not, in ways that are excessive, 'directly demean[] the credibility of a

defense witness.'" Ibid. (alteration in original) (quoting Smith, 167 N.J. at 178).

"An argument that a defense or testimony was 'fabricated' is impermissible in

the absence of support in the record." Id. at 577-78 (citing Smith, 167 N.J. at

179-80).

      However, "[a] finding of prosecutorial misconduct does not end a

reviewing court's inquiry because, in order to justify reversal, the misconduct

must have been 'so egregious that it deprived the defendant of a fair trial.'" Id.

at 578 (alteration in original) (quoting Smith, 167 N.J. at 181). For example,

the prosecutor in Rivera during summation told the jury "[t]he reality is [the

victim is] not lying" and stated "[t]he defendant is lying to you." 437 N.J. Super.

at 463 (third alteration in original). We concluded the remarks were improper

because although "the assertion about [the victim] was sufficiently tied to the

evidence, . . . the more prejudicial assertion about defendant lying was not

supported by the evidence the prosecutor referenced[.]" Ibid.

      Here, the better practice would have been for the prosecutor to avoid

characterizing Thompson's testimony as a lie and leave the determination to the


                                                                           A-5552-16T4
                                       18
jury. Notwithstanding, this case is distinguishable from Rivera because the

totality of the prosecutor's comments were tied to the evidence.         As the

prosecutor noted in the summation, Thompson failed to testify accurately

regarding basic key facts, including the markings, weight, number, and amount

of each type of cocaine stored in the vehicle. Tiesha's testimony contradicted

Thompson's claim that he was the owner of the vehicle, as did Thompson's

failure to explain why police recovered a substantial amount of mail belonging

to defendant from the vehicle.

      Defendant was not prejudiced by the prosecutor's statement that

Thompson would not be charged because the charges in this case all required

possession and there was no evidence Thompson had possession of the vehicle

or the drugs inside it. This was underscored by Thompson's testimony which

demonstrated he was unfamiliar with the quantity, nature, and location of the

drugs stored in the vehicle.

      The record does not demonstrate the prosecutor intended to convince the

jury that defense counsel had Thompson change his testimony to assist the

defense. Once defense counsel objected, the prosecutor clarified his statements

at the judge's suggestion following a sidebar conversation as follows:

                 Ladies and gentlemen, at any point in time, . . . I
            have been referencing [defense counsel]'s office, I'm

                                                                         A-5552-16T4
                                      19
            not trying to create the . . . inference that [counsel] did
            anything wrong here. But what I am stating is that you
            have . . . [Tiesha], . . . [d]efendant, and . . . Thompson
            all at [counsel]'s office. And isn't it funny and
            convenient, that after that meeting, witnesses are now
            saying that, "Yeah, I lied. Now, I'm afraid. You know,
            now, I can remember things. Oh, now, there's markings
            on the stamps."

      The meeting at defense counsel's office was a part of the record, as were

the inconsistent statements made by the defense witnesses. Therefore, the

prosecutor could ask the jury to draw an inference of a connection between the

meeting and the change in witness statements.

      Because we conclude there was no reversible error on any of the

arguments raised in points I through IV of defendant's brief, there was no

cumulative error.

                                       III.

      Finally, our review of a trial court's sentencing decision is limited. State

v. Miller, 205 N.J. 109, 127 (2011). We do "not substitute [our] judgment for

that of the trial court." State v. Burton, 309 N.J. Super. 280, 290 (App. Div.

1998). Instead, we "assess the aggravating and mitigating factors to determine

whether they 'were based upon competent credible evidence in the record.'"

State v. Bieniek, 200 N.J. 601, 608 (2010) (quoting State v. Roth, 95 N.J. 334,

364-65 (1984)). We will "modify sentences when the application of the facts to

                                                                          A-5552-16T4
                                       20
the law is such a clear error of judgment that it shocks the judicial conscience."

Roth, 95 N.J. at 364.

      Having considered defendant's arguments regarding his sentence under

the applicable standard of review, we affirm for the reasons stated by the trial

judge.

      Affirmed.




                                                                          A-5552-16T4
                                       21